Citation Nr: 1131408	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1988 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  In pertinent part of that rating decision, the RO granted entitlement to service connection for migraine headaches and assigned a noncompensable evaluation, effective from October 1, 2004. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2007 at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The matter on appeal has previously remanded twice by the Board.  It was first remanded by the Board in February 2009, in pertinent part, to provide the Veteran with a new VA examination to evaluate the current level of severity of his migraine headache disability.  Pursuant to the Board's remand directives, the Appeals Management Center (AMC) provided the Veteran with a VA examination in March 2009.  When the matter returned to the Board, it found that the findings contained in that examination report did not substantially comply with its February 2009 remand directives, and the Board remanded the matter again in February 2011 for another VA examination.   

The issues of entitlement to service connection for a left thumb disability and for a right hip disability have been raised by an April 2009 statement from the Veteran but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board regrets that a further remand is necessary in this case.  Review of the record reveals that the Veteran was scheduled for a VA examination on March 1, 2011, but he failed to report. The Veteran asserts, and there is no indication otherwise, that he did not receive notice prior to the date of his scheduled March 2011 VA examination, for which he failed to report.  In fact, the Veteran submitted the notice from the VA Medical Center regarding the scheduled March 1, 2011examination, which was post-marked on March 2, 2011, the date following his scheduled VA examination.  

Consequently, the Board finds that the Veteran should be scheduled for another VA examination in accordance with its February 2011 remand directives.  The Veteran should be contacted at his proper address and informed of the time and place of any such examination prior to the date of such examination. 

Also on remand, the RO/AMC should obtain any outstanding pertinent VA or private treatment records identified by the Veteran prior to any examination.  Specifically, the Veteran has identified outstanding treatment records at Irwin Army Community Hospital, at Fort Riley, Kansas, and he has submitted a Authorization for Consent to Release Information forms, VA Forms 21- 4142, for private treatment records from Dr. M. S. in Manhattan, Kansas. 

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, the RO/AMC should obtain any outstanding records of pertinent VA and non-VA treatment and add them to the record.  It is noted that the record reflects that the Veteran has identified outstanding records from Irwin Army Community Hospital, at Fort Riley, Kansas, and pertinent private treatment from Dr. M. S. in Manhattan, Kansas.

2. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise.  The purpose of the examination is to determine whether the Veteran experiences prostrating attacks due to his headaches and the extent to which his headaches impair his ability to work.  The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The following considerations must govern the examination:

a. To determine the Veteran's current level of disability, the clinician must carefully review the most recent medical evidence associated with the claims folder and state all manifestations of the Veteran's headaches.

b. To determine whether the Veteran experiences prostrating attacks, the clinician should note that prostration is defined as "extreme exhaustion or powerlessness."

c. If the clinician determines that the Veteran does not experience prostrating attacks, the clinician must explain why symptoms forcing the Veteran to leave work and rest are not prostrating attacks.

d. If the clinician determines that prostrating attacks do occur, the clinician must state how often and provide a complete rationale for his or her conclusion.

e. To determine the extent to which the Veteran's headaches impair his ability to work, the clinician must consider all evidence of record related to the Veteran's employment, including a statement in the March 2009 VA examination that the Veteran must sometimes leave work early because of his headaches.

The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the history provided by the Veteran.

In all conclusions, the clinician must identify and explain the medical bases of his opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


